                          Case 4:18-cv-01044-HSG Document 263-2 Filed 08/20/19 Page 1 of 2



                 1 Ann McFarland Draper (Bar No. 065669)
                   courts@draperlaw.net
                 2 Draper Law Offices
                   75 Broadway, Suite 202
                 3 San Francisco, California 94111
                   Telephone:    (415) 989-5620
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Kevin P.B. Johnson (Bar No. 177129)
                   kevinjohnson@quinnemanuel.com
                 6 Andrea Pallios Roberts (Bar No. 228128)
                   andreaproberts@quinnemanuel.com
                 7 555 Twin Dolphin Drive, 5th Floor
                   Redwood Shores, California 94065-2139
                 8 Telephone:    (650) 801-5000
                   Facsimile:    (650) 801-5100
                 9
                   Ed DeFranco (Bar No. 165596)
                10 eddefranco@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                11 New York, NY 10010
                   Telephone:    (212) 849-7000
                12 Facsimile:    (212) 849-7100
                13 John E. Nathan (Pro Hac Vice)
                   jnathan155@yahoo.com
                14 John E. Nathan LLC
                   1175 Park Avenue
                15 New York, NY 10128
                   Telephone:     (917) 960-1667
                16
                   Attorneys for Defendants and Counterclaimants
                17
                                              UNITED STATES DISTRICT COURT
                18
                               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                19
                   TECHSHOP, INC., a California corporation,     CASE NO. 4:18-CV-01044-HSG (JCS)
                20 DORIS A. KAELIN, in her capacity as
                   Chapter 7 Trustee for TECHSHOP, INC.          DECLARATION OF DAN RASURE IN
                21                                               SUPPORT OF DEFENDANTS’
                                  Plaintiff,                     OPPOSITION TO PLAINTIFF’S
                22
                                                                 MOTION FOR ATTORNEY’S FEES AND
                23        vs.                                    COSTS

                24 DAN RASURE, et al.,                                 Hearing Date: November 7, 2019
                25                  Defendants.                        Time: 2:00 p.m.
                                                                       Judge: Haywood S. Gilliam, Jr.
                26
                         AND RELATED COUNTERCLAIMS
                27

                28
                                                                                      Case No. 4:18-CV-01044-HSG (JCS)
                                                           DECLARATION OF DAN RASURE IN SUPPORT OF DEFENDANTS'
08876-00001/11034361.1                            OPPOSITION TO PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS
                          Case 4:18-cv-01044-HSG Document 263-2 Filed 08/20/19 Page 2 of 2



                  1             I, Dan Rasure, declare as follows:

                  2             1.      I respectfully submit this declaration in support of Defendants Dan Rasure,
                  3 TechShop 2.0 LLC, and TechShop 2.0 San Francisco LLC’s Opposition to Plaintiff TechShop,

                  4 Inc.’s Motion for Attorney’s Fees and Costs.

                  5             2.      I make this declaration of personal, firsthand knowledge, and, if called and sworn
                  6 as a witness, I could and would testify competently thereto.

                  7             3.      On June 26, 2018, my then-pregnant wife suffered from a stroke in our home state
                  8 of Kansas and had to be airlifted to a hospital in Denver. The following day, she delivered our

                  9 son. He was born six weeks premature.

                10              4.      Our newborn son was unable to breath on his own and remained in the Denver
                11 NICU (Neonatal Intensive Care Unit) for an extended period of time. He had to remain on oxygen

                12 until early January 2019.

                13              5.      Defendants were served with discovery requests from Plaintiff in this time period.
                14 When my wife was hospitalized, and when our newborn son was in the NICU, my ability to search

                15 for and collect documents responsive to Plaintiff’s requests was limited by my need to care for my

                16 wife and newborn son, as well as to care for our two older children (then both ages five and under)

                17 while my wife was unable to do so. As a result, I understand that my counsel, Ms. Draper,

                18 requested an extension of time to respond to Plaintiff’s discovery.
                19

                20              I declare under penalty of perjury under the laws of the United States of America that the
                21
                         foregoing is true and correct.
                22
                                Executed on this ______                      Goodland, KS
                                                  20 day of August, 2019 at ______________________.
                23

                24
                                                                      ________________________________
                25
                                                                      Dan Rasure
                26                                                    _________________________________

                27

                28
                                                                       -1-               Case No. 4:18-CV-01044-HSG (JCS)
                                                              DECLARATION OF DAN RASURE IN SUPPORT OF DEFENDANTS'
08876-00001/11034361.1                               OPPOSITION TO PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS
